Citation Nr: 0710654	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing in July 2005.  A 
transcript of that hearing is of record.  

This case was remanded by the Board in November 2005 for 
additional development.  At the time of that remand, there 
were two other service connection issues on appeal-service 
connection for a neck disability and service connection for a 
low back disability.  Service connection was granted by the 
RO for those two claimed disabilities following the remand.  
Because of the RO's grant, those issues are no longer on 
appeal and therefore are not before the Board.  


FINDING OF FACT

The veteran does not have diabetes mellitus that is related 
to his military service.


CONCLUSION OF LAW

The veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2001 and June and November 2005.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, any timing errors have 
been cured in the process of the remand and subsequent RO 
actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and two supplemental statements of the case (SSOCs) 
reporting the results of its reviews and the text of the 
relevant portions of the VA regulations.  While the 
notifications did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), since 
this service connection claim will be denied, these questions 
are not now before the Board.  Consequently, a remand of the 
service connection question is not necessary.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured an examination in furtherance of his 
claim.  The Board notes that one of its remand orders 
required the agency of original jurisdiction (AOJ) to contact 
the veteran and take the steps necessary to obtain private 
medical records discussed by the veteran at his July 2005 
hearing, which relate to treatment for diabetes mellitus 
shortly after leaving active military service.  In 
correspondence to the veteran dated in November 2005, the AOJ 
specifically notified the veteran that all private medical 
records discussed at his hearing pertaining to treatment of 
his diabetes shortly after leaving service were being sought, 
and that he should complete a VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA) to identify providers and authorize 
release to VA of those records.  The veteran replied in 
February 2006 that he had been treated at two named VA 
treatment facilities.  He did not identify any private 
treatment records, as had been requested, and did not return 
a completed Form 21-4142.  The veteran's choice to not 
respond to the AOJ's request resulted in there being no 
private medical records included in the record for the period 
shortly after service, records that may have supported the 
veteran's claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (duty to assist is not a one-way street; a veteran 
cannot passively wait for help where he may or should have 
information essential in obtaining evidence).  VA has no duty 
to inform or assist that was unmet.

The veteran contends that his currently diagnosed diabetes 
mellitus is etiologically related to his military service.  
(The Board notes in passing that the veteran did not serve in 
Vietnam, and is not claiming service connection for his type 
II diabetes mellitus based on presumptive exposure to 
herbicides.  38 C.F.R. § 3.309(e) (2006).)  The veteran's 
pre-induction examination in January 1994 indicates that he 
was given a glucose tolerance test, which was determined to 
be normal.  The veteran's SMRs show one entry dated in June 
1964 that there was possible diabetes.  The doctor ordered a 
urinalysis, the results of which were negative for sugar.  
The SMRs contain no other reference to diabetes.  

At the veteran's hearing, he testified that he had been given 
"diabetes pills" in service, but that, owing to an in-
service motor vehicle accident, no follow-up was conducted.  
There is no record in the veteran's SMRs that any diabetes 
medications were prescribed or dispensed.  The first record 
in the veteran's post-service medical records of a diagnosis 
of diabetes mellitus was in October 1995.  

The veteran was afforded a VA examination given in March 
2006.  The examiner noted the glucose tolerance test 
performed in February 1964, which was normal, and that the 
veteran had had multiple urinalyses done in service, all of 
which were negative for glucose and protein.  The examiner 
noted that there was no in-service diagnosis of diabetes 
mellitus.  The examiner also noted that VA treatment records 
were negative for any mention of diabetes as late as October 
1982, and that the record revealed that the date of onset of 
diabetes was October 1995.  

The examiner diagnosed diabetes mellitus, type II, and opined 
that the veteran's diabetes was not caused by or a result of 
military service.  The rationale for this opinion was that 
the glucose tolerance test given as part of his induction 
examination was negative, and that the veteran's diabetes was 
not diagnosed until October 1995, which was nearly 30 years 
after leaving military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Additionally, when diabetes mellitus is manifested to a 
compensable level within a year of separation from qualifying 
active military service, service incurrence or aggravation 
may be presumed.  38 C.F.R. §§ 3.307, 3.309.

Here, there is medical evidence of a current disability, 
diabetes, type II.  However, there is no medical evidence of 
in-service incurrence or aggravation of diabetes.  The 
veteran's SMRs show no diagnosis or treatment related to 
diabetes.  While there is the single entry of "possible 
diabetes," there is also the report of the urinalysis of 
that same day, which was negative for sugar.  There is no 
further mention of diabetes in the veteran's SMRs, clearly 
indicating that urinalysis had ruled out diabetes.  Moreover, 
there is no showing of continuity of symptomatology after 
service, as the record shows that the veteran was not 
diagnosed with diabetes until nearly 30 years after leaving 
service.  Likewise, there is no indication that diabetes was 
shown during the one-year presumptive period.  38 C.F.R. 
§§ 3.307, 3.309.  Finally, there is no medical evidence of a 
nexus between the current disability and any in-service 
disease or injury.  The March 2006 examiner expressly opined 
that the veteran's current diabetes was not caused by or a 
result of military service.

The veteran contends that his current diabetes originated 
during his period of active military service.  However, there 
is no evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his diabetes.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  Consequently, 
the veteran's own assertions as to the etiology of his 
diabetes mellitus have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current diabetes mellitus is not traceable to 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


